EX-10.23 2 ex10_23.htm EXHIBIT 10.23
Le
EXHIBIT 10.23

ERHC

On July 6, 2011, ERHC Energy, Inc. (the “Company” or “ERHC”) announced that it had signed, through one of its subsidiaries, a
Production Sharing Contract (PSC) on three oil blocks with the Government of Chad namely the Manga, Chari-Ouest and BDS
2008 Blocks. What follows below is a fair and accurate English summary of said PSC, pursuant to, and as permitted by, §
230.403(c)(3) or § 240.12b-12(d)(3) of the Securities Act of 1933, which “fairly and accurately summarize(s) the terms of each
material provision of the foreign language document” and “fairly and accurately describe(s) the terms that have been omitted or
abridged.”

SUMMARY OF ERHC CHAD PRODUCTION SHARING CONTRACT (PSC)

1.

PARTIES TO PSC

DATE OF EXECUTION
PSC ITEMS

Exclusive Exploration Authorization
Initial Period
Renewal Period!

Signing Bonus

Administrative Fee

Recurring Yearly Fees
Annual Meeting
Ministry Training
Chadian ERHC Personnel and Training
Surface Royalty (Initial Period)
Surface Royalty (Renewal Period)

Drilling Obligations

Extension of Exclusive Exploration Authorization
Recurring Yearly Fees
Surface Royalty

Exclusive Exploitation Authorization?
Award Bonus

Recurring Yearly Fees
Abandonment Work Reserve Fund
Ministry Training
Chadian ERHC Personnel and Training
Surface Royalty

Renewal of Exclusive Exploitation Authorization
Recurring Yearly Fees
Surface Royalty

ERHC ENERGY (BVI) LTD.

-and-

THE REPUBLIC OF CHAD

30 June 2011

PERIOD WORK PROGRAM COMMITMENT
5 years USD15 Million + 50% Bank Guarantee

3 years USDI1Million + 50% Bank Guarantee

USD6 Million
USD480 Thousand

USD75 Thousand
USD250 Thousand

Max USD 100 Thousand
USD1/km2

USDS5/km2

One exploratory well during Exclusive
Exploration Authorization

2 years Conditioned upon Feasibility Study
USD10/km?
25 years

USD2 Million

Production based formula
USD500 Thousand

1% of Operator’s payroll
USD100/km2

10 years Conditioned upon commerciality

USD150/km2
1 Upon ERHC’s request and compliance with work program commitment for the Initial Period.
2 Upon ERHC’s request and Chad Ministry Approval.
Recent Developments

Recently, ERHC offered to novate the PSC by retaining only the BDS 2008 Block and voluntarily relinquishing the Manga and
Chari Ouest III Blocks to the Chadian government for efficiency. The novation of the PSC has been approved by the Chadian
Ministry of Energy and Petroleum. In April 2014 ERHC received the arrété (decree) of the President of Chad giving presidential
seal of approval to the Company's retention of oil exploration Block BDS 2008 and its voluntary relinquishment of the Manga and
Chari-Ouest III Blocks. The BDS 2008 Block has an area of 16,360 square kilometers or 4,042,644 acres.

Cost Recovery and Production Sharing

In the event of a discovery and commercial production from the Company’s blocks, the Company and any partners that have
participated in the exploration will be entitled to recover up to 70% of the net hydrocarbon production (less any production
royalty) as cost of oil, until all the costs for exploration and development have been recovered. Production royalty is 14.25% in the
case of crude oil and 5% in the case of natural gas. No guarantee can be given that; there will be production in commercial
quantities from the Company’s exploration acreage in Chad.

Transfer of Rights and Obligations

The Company may at any time transfer all or part of the rights and obligations deriving from its Exclusive Exploration
Authorization and, if applicable, from any Exclusive Exploitation Authorizations as well as contractual rights pertaining to such
Authorizations, subject to the State’s approval.

[END OF SUMMARY]

